DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/22 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. patent no. 11210814 or copending Application No. 17154570 in view of Chou et al. (U.S. 2017/0347120), hereinafter Chou and Uhlenbrock et al. (U.S. 2018/0330149), hereinafter Uhlenbrock, hereinafter Uhlenbrock. 
Current Application
U.S. patent no. 11210814 (with Application No. 17155634)
Claim 1
Claim 1
1. A three-dimensional data encoding method, comprising: generating encoded data by encoding third point cloud data in a third frame, the third point cloud data being a mixture of first point cloud data in a first frame and second point cloud data in a second frame; generating a bitstream including the encoded data, wherein the encoded data includes identification information indicating whether each of three-dimensional points included in the third point cloud data belongs to the first point cloud data or the second point cloud data, and a density of points of the third frame is bigger than a density of points of the first frame and a density of points of the second frame.
1. A three-dimensional data encoding method, comprising: generating encoded data by encoding third point cloud data that is a combination of first point cloud data and second point cloud data; and generating a bitstream including the encoded data and control information, wherein the encoded data includes a piece of geometry information and pieces of attribute information of each of three-dimensional points included in the third point cloud data, one of the pieces of attribute information includes first information indicating whether a corresponding one of the three-dimensional points belongs to the first point cloud data or the second point cloud data, and the control information includes second information indicating, among the pieces of attribute information, a piece of attribute information including the first information.


The instant application’s point cloud data in frames are additional features.
However, Chou teaches obtaining point cloud data from frames ([0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the abovementioned co-pending application with the missing limitations as taught by Chou to be able to compress frames in real-time (Chou [0050]).

The instant application’s a density of points of the third frame is bigger than a density of points of the first frame and a density of points of the second frame are additional features.
However, Uhlenbrock teaches a density of points of the third frame is bigger than a density of points of the first frame and a density of points of the second frame ([0024] and fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the abovementioned co-pending application in view of Chou with the missing limitations as taught by Uhlenbrock to be able to enable monitoring of the object for deviation from design in real time in real-time (Uhlenbrock [0013]).

Current Application
Application No. 17154570
Claim 1
Claim 1
1. A three-dimensional data encoding method, comprising: generating encoded data by encoding third point cloud data in a third frame, the third point cloud data being a mixture of first point cloud data in a first frame and second point cloud data in a second frame; generating a bitstream including the encoded data, wherein the encoded data includes identification information indicating whether each of three-dimensional points included in the third point cloud data belongs to the first point cloud data or the second point cloud data, and a density of points of the third frame is bigger than a density of points of the first frame and a density of points of the second frame.
1. A three-dimensional data encoding method, comprising: obtaining third point cloud data that is a combination of first point cloud data and second point cloud data, and includes geometry information of each of three-dimensional points included in the third point cloud data, and identification information indicating which of the first point cloud data and the second point cloud data each of the three-dimensional points belongs to; and generating encoded data by encoding the third point cloud data obtained, wherein in the generating, identification information of each of the three-dimensional points is encoded as attribute information, and
in the generating, attribute information of a first three-dimensional point is encoded using attribute information of a second three-dimensional point neighboring the first three- dimensional point, the first three-dimensional point and the second three-dimensional point being included in the three-dimensional points.


The instant application’s point cloud data in frames are additional features.
However, Chou teaches obtaining point cloud data from frames ([0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the abovementioned co-pending application with the missing limitations as taught by Chou to be able to compress frames in real-time (Chou [0050]).

The instant application’s a density of points of the third frame is bigger than a density of points of the first frame and a density of points of the second frame are additional features.
However, Uhlenbrock teaches a density of points of the third frame is bigger than a density of points of the first frame and a density of points of the second frame ([0024] and fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the abovementioned co-pending application in view of Chou with the missing limitations as taught by Uhlenbrock to be able to enable monitoring of the object for deviation from design in real time in real-time (Uhlenbrock [0013]).

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Takahashi (JP 7-250329) and Uhlenbrock. Chou was cited in the Applicant’s IDS dated 1/19/21. An English Translation has been provided as an NPL document.

	Regarding claims 1 and 11, Chou discloses a three-dimensional data encoding device, comprising: 
	a processor ([0033]); and 
	memory ([0033]), 
	wherein, using the memory, the processor ([0033]): 
		generates encoded data by encoding third point cloud data in a third frame ([0008]-[0010] and figs. 1-3), the third point cloud data being a mixture of first point cloud data in a first frame and second point cloud data in a second frame ([0050], [0065] and [0046]); and 
		generates a bitstream including the encoded data ([0050] and [0177]).
	Chou does not explicitly disclose wherein the encoded data includes identification information indicating whether each of three-dimensional points included in the third point cloud data belongs to the first point cloud data or the second point cloud data.
	However, Takahashi teaches wherein the encoded data includes identification information indicating whether each of three-dimensional points included in the third point cloud data belongs to the first point cloud data or the second point cloud data (Takahashi [0034] or Translation p. 5, paragraph 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou’s device with the missing limitations as taught by Takahashi to improve coding efficiency as a result of using a simple structure (Takahashi [0017], [0036] or Translation p. 3, last paragraph to p. 4 first paragraph and p. 5, paragraph 6).

Chou does not explicitly disclose a density of points of the third frame is bigger than a density of points of the first frame and a density of points of the second frame are additional features.
However, Uhlenbrock teaches a density of points of the third frame is bigger than a density of points of the first frame and a density of points of the second frame ([0024] and fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Chou in view of Takahashi with the missing limitations as taught by Uhlenbrock to be able to enable monitoring of the object for deviation from design in real time in real-time (Uhlenbrock [0013]).

	Regarding claims 2 and 7, Chou in view of Takahashi and Uhlenbrock teaches the three-dimensional data encoding method and device according to claims 1 and 11, 
	wherein the first point cloud data and the second point cloud data are point cloud data having different times (Chou [0050]). 

	Regarding claims 3 and 8, Chou in view of Takahashi and Uhlenbrock teaches the three-dimensional data encoding method and device according to claims 2 and 7, 
	wherein the first point cloud data and the second point cloud data are point cloud data of a same object or subject and having different times (Chou [0046] and fig. 1). 

	Regarding claims 5 and 10, Chou in view of Takahashi and Uhlenbrock teaches the three-dimensional data encoding method and device according to claims 1 and 11, 
	wherein the encoded data includes geometry information in which a position of each of the three-dimensional points included in the third point cloud data is expressed using a tree in which each node has no more than N children, N being an integer greater than or equal to 2 (Chou [0059]). 

	Regarding claims 6 and 12, Chou in view of Takahashi and Uhlenbrock teaches a three-dimensional data decoding device, comprising: 
	a processor (Chou [0033]); and 
	memory, wherein, using the memory, the processor (Chou [0033]): 
		derives encoded data from a bitstream (Chou [0050] and [0184]); and 
		decodes the encoded data to obtain third point cloud data in a third frame (Chou [0008]-[0010] and figs. 1-3) and identification information (Takahashi [0034] or Translation p. 5, paragraph 4), the third point cloud data being a mixture of first point cloud data in a first frame and second point cloud data in a second frame (Chou [0050], [0065] and [0046]), the identification information indicating whether each of three-dimensional points included in the third point cloud data belongs to the first point cloud data or the second point cloud data (Takahashi [0034] or Translation p. 5, paragraph 4), and a density of points of the third frame is bigger than a density of points of the first frame and a density of points of the second frame (Uhlenbrock [0024] and fig. 2).
	The same motivation and analysis for claim 1 applies to claim 12. 

	Regarding claims 13 and 14, Chou in view of Takahashi and Uhlenbrock teaches the three-dimensional data encoding and decoding method according to claims 1 and 6, 
	wherein the third frame is generated by frame-combining based on the first frame and the second frame (Chou [0046], [0005], figs. 1-3 and Uhlenbrock [0024]).
	The same motivation and analysis for claim 1 applies to claims 13 and 14. 

	Regarding claims 15 and 16, Chou in view of Takahashi and Uhlenbrock teaches the three-dimensional data encoding and decoding method according to claims 1 and 6, wherein the first point cloud data includes first three-dimensional points, the second point cloud data includes second three-dimensional points, and the third point cloud data includes the first three-dimensional points and the second three- dimensional points (Chou [0005], [0046], figs. 1-3 and Uhlenbrock [0024]).
	The same motivation and analysis for claim 1 applies to claims 15 and 16. 

Response to Arguments
Applicant's arguments filed 3/17/22 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

Applicant's arguments on pg. 6 filed in regard to the double patenting rejection for U.S. Patent No. 11,210,814 has been fully considered but are moot because the arguments do not apply to the current grounds of rejection being used in the current rejection, i.e. the previous application in view of Chou and Uhlenbrock. 

Applicant's arguments filed in regard to the newly amended claims have been fully considered but are moot because the arguments do not apply to the current grounds of rejection being used in the current rejection, i.e. Chou in view of Takahashi and Uhlenbrock.
	Chou discloses generating 3D images from multiple perspective images ([0008]-[0010], [0046] and figs. 1-3) and predicting a block using one or more reference frames of point cloud data ([0050] and [0065]). Uhlenbrock explicitly teaches combining two point clouds with the third point cloud having a bigger density than the first and second point cloud (fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roimela et al. (WO 2020/157376) discloses combining multiple point cloud data from multiple frames ([0006]). Chou et al. (U.S. 2017/0347122) discloses combining multiple point cloud data ([0330] and [0292]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482